 

Exhibit 10.2

 

EXECUTION VERSION

 

May 19, 2020

 

Hillenbrand, Inc.
One Batesville Boulevard
Batesville, IN 47006

 

Re:       Amendment No. 7 to Private Shelf Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Private Shelf Agreement, dated as of December 6, 2012
(as amended by Amendment No. 1 dated as of December 15, 2014, Amendment No. 2
dated as of December 19, 2014, Amendment No. 3 dated as of March 24, 2016,
Amendment No. 4 dated as of December 8, 2017, Amendment No. 5 dated as of
September 4, 2019 and Amendment No. 6 dated as of January 10, 2020, the “Note
Agreement”), by and among Hillenbrand, Inc., an Indiana corporation (the
“Company”), PGIM, Inc. (f/k/a Prudential Investment Management, Inc.)
(“Prudential”) and each Prudential Affiliate (as therein defined) that has
become or becomes bound thereby. Capitalized terms used herein that are not
otherwise defined herein shall have the meaning specified in the Note Agreement.

 

The Company has requested that the Required Holders agree to amend the Note
Agreement, as more particularly described below. Subject to the terms and
conditions hereof, the Required Holders are willing to agree to such request.

 

Accordingly, in accordance with the provisions of Section 18.1 of the Note
Agreement, and in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1. Amendments to the Note Agreement. Upon the occurrence of the
Effective Date (as defined below), the Note Agreement shall be amended as set
forth below:

 

1.1        Section 9.10 of the Note Agreement is hereby amended and restated in
its entirety to read as follows:

 

Section 9.10. Excess Leverage Fee.

 

(a)       Without limiting the Company’s obligations under Section 10.9(a)
hereof, if the Company’s Leverage Ratio is greater than 3.50 to 1.00 as of the
last day of any fiscal quarter as reflected on the compliance certificate for
such fiscal quarter (or, in the case of the fourth fiscal quarter of a fiscal
year, such fiscal year) required by Section 9.1(c), then, in addition to the
interest accruing on the Notes, the Company agrees to pay to each holder of a
Note a fee (a “Ratio Leverage Fee”) computed on the daily average outstanding
principal amount of such Notes during the fiscal quarter immediately succeeding
such fiscal quarter (such succeeding fiscal quarter, an “Applicable Quarter”) at
a rate of 0.75% per annum; provided that, the rate at which the Ratio Leverage
Fee is calculated shall be increased to 1.00% per annum for any fiscal quarter
for which the Company’s Leverage Ratio is greater than 4.00 to 1.00; provided,
further, for the avoidance of doubt, no Ratio Leverage Fee will accrue during
any fiscal quarter to the extent the Company’s Leverage Ratio as of the last day
of the immediately preceding fiscal quarter is less than or equal to 3.50 to
1.00. The Ratio Leverage Fee with respect to each Note for any period during
which such fee accrues shall be calculated on the same basis as interest on such
Note is calculated and shall be paid in arrears within three Business Days after
the last day of the Applicable Quarter. The payment and acceptance of any Ratio
Leverage Fee shall not constitute a waiver of any Default or Event of Default.
If for any reason the Company fails to deliver the financial statements required
by Section 9.1(a) or 9.1(b) hereof or the related compliance certificate
required by Section 9.1(c) hereof for a succeeding fiscal quarter or fiscal year
by the date such financial statements and compliance certificate are required to
be delivered, then the Company shall be deemed to have a Leverage Ratio as of
the end of such fiscal quarter or fiscal year of greater than 4.00 to 1.00
solely for the purposes of this Section 9.10.

 



 

 

 

(b)       Without limiting the Company’s obligations under Section 9.9 hereof or
the other clauses of this Section 9.10, in addition to the interest accruing on
the Notes, the Company agrees to pay to each holder of a Note a fee (a “Rating
Fee”) computed on the daily average outstanding principal amount of such Notes
during each fiscal quarter during which the Company has a Below Investment Grade
Rating from two or more nationally recognized statistical rating agencies at the
rate of 1.00% per annum; provided that, in no event shall a Ratio Leverage Fee
be payable during any period for which a Rating Fee is payable. The Rating Fee
with respect to each Note for each fiscal quarter for which such fee accrues
shall be calculated on the same basis as interest on such Note is calculated and
shall be paid in arrears within three Business Days after the last day of each
fiscal quarter during which the Company had a Below Investment Grade Rating from
two or more nationally recognized statistical rating agencies.

 

(c)       Without limiting the Company’s obligations under the other clauses of
this Section 9.10, in addition to the interest accruing on the Notes, the
Company agrees to pay to each holder of a Note a fee (a “Covenant Relief Period
Fee”; the Covenant Relief Period Fee together with any Ratio Leverage Fee and
any Rating Fee are collectively referred to as the “Excess Leverage Fee”) at the
rate of 0.25% per annum computed on the daily average outstanding principal
amount of such Notes from the Amendment No 7 Effective Date through and
including December 31, 2021. The Covenant Relief Period Fee with respect to each
Note for each fiscal quarter for which such fee is applicable shall be
calculated on the same basis as interest on such Note is calculated and shall be
paid in arrears within three Business Days after the last day of each applicable
fiscal quarter.

 

1.2       Clause (aa) of Section 10.1 of the Note Agreement is hereby amended
and restated in its entirety to read as follows:

 

(aa) other Liens securing liabilities or assignments of rights to receive income
in an aggregate amount at any time outstanding not to exceed (x) during the
Covenant Relief Period, $50,000,000 and (y) following the termination of the
Covenant Relief Period, the greater of (i) $150,000,000 and (ii) 15% of
Consolidated Tangible Assets (calculated as of the end of the immediately
preceding fiscal quarter for which the Company’s financial statements were most
recently delivered pursuant to Section 9.1(a) or (b) or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
Section 9.1(a) or (b), the most recent financial statements referred to in
Section 5.5 at any time outstanding; provided that, for the avoidance of doubt,
no Default or Event of Default shall be deemed to have occurred if, at the time
of the creation, incurrence, assumption or initial existence thereof, such Liens
were permitted to be incurred pursuant to this clause (aa) notwithstanding a
decrease after such time in the basket amount permitted under this clause (aa)
as a result of a decrease in Consolidated Tangible Assets;

 

1.3       The last paragraph of Section 10.3 of the Note Agreement is hereby
amended and restated in its entirety to read as follows:

 

Notwithstanding the foregoing, the Company (x) will not and will not permit any
Subsidiary to borrow any Loan (as defined in the Primary Credit Facility) under
the Primary Credit Facility unless at the time of and immediately after giving
effect to the making of such Loan (including the application of proceeds
thereof), the aggregate amount of unrestricted and unencumbered cash and cash
equivalents of the Company and its Subsidiaries shall not exceed $350,000,000;
provided that such amount may be exceeded to the extent that the Company will
require such excess amount to effect acquisitions or other investments or make
other payments in respect of other general corporate purposes, in each case
within 10 Business Days after the date such Loan is made; provided, further,
that if the requisite lenders under the Primary Credit Facility waive the
condition set forth in Section 4.03(c) of the Primary Credit Facility with
respect to any such Loan, then this clause (x) shall not apply to the borrowing
of such Loan; provided, further, that if Section 4.03(c) of the Primary Credit
Facility is amended, waived or otherwise modified to be less restrictive with
respect to the Company and its Subsidiaries, to be deleted or to cease to be in
effect, then this clause (x) in Section 10.3 of this Agreement shall be deemed
to be similarly amended, waived or otherwise modified to be so less restrictive,
deleted or shall cease to be in effect, as applicable; provided, however, if any
fees or other remuneration were paid to any lender under the Primary Credit
Facility with respect to causing the amendment of Section 4.03(c) of the Primary
Credit Facility to cease to be in effect or be deleted or to be so amended,
waived or modified, then the Company shall have paid to the holders of the Notes
the same fees or other remuneration on a pro rata basis in proportion to the
relative outstanding principal amounts of the Notes and the principal amount of
the Indebtedness outstanding under the Primary Credit Facility and (y) will not
permit any Foreign Subsidiary to create, incur, assume or suffer to exist any
Indebtedness under the Primary Credit Facility to the extent that the sum of (i)
the aggregate outstanding principal amount of the Indebtedness of all Foreign
Subsidiaries outstanding under the Primary Credit Facility plus (ii) the
aggregate outstanding principal amount of Indebtedness of Foreign Subsidiary
Borrowers outstanding pursuant to clause (f)(y) above would at any time be in
excess of $400,000,000 (such amount, the “Foreign Subsidiary Debt Limit”) except
to the extent that the amount of Indebtedness created, incurred, assumed or
suffered to exist by any Foreign Subsidiary under the Primary Credit Facility in
excess of the Foreign Subsidiary Debt Limit is permitted under clause (r) of
this Section 10.3 (and such Indebtedness in excess of the Foreign Subsidiary
Debt Limit shall not be permitted under clause (a) through (q) of this Section
10.3).

 



2

 

 

1.4       Section 10.5 of the Note Agreement is hereby amended by (i) deleting
clauses (d) and (e) thereof in their entirety and (ii) inserting the following
new clauses at the end in replacement thereof:

 

(d)        the Company and each Subsidiary may (i) make distributions to or
payments on behalf of current and former employees, officers, or directors of
the Company and its Subsidiaries (or any spouses, ex-spouses, trusts or estates
of any of the foregoing) on account of exercises, purchases, redemptions or
other acquisitions of Equity Interests of the Company or its Subsidiaries held
by such Persons (including to pay for the taxes payable by such Persons in
connection with a grant or award of Equity Interests of the Company or its
Subsidiaries or upon the vesting thereof) and (ii) repurchase Equity Interests
issued to current or former employees, officers, directors or managers upon
death, disability or termination of employment of such person or pursuant to the
terms of any subscription, stockholder or other agreement or plan approved by
Company’s or such Subsidiary's board of directors (or any committee thereof);

 

(e)        solely during the Covenant Relief Period, the Company may declare and
pay during each of the Company’s 2020 fiscal year, 2021 fiscal year and 2022
fiscal year, its regularly scheduled cash dividends to its stockholders (x) with
respect to the Company’s 2020 fiscal year, in an amount up to and including
$0.85 per share, (y) with respect to the Company’s 2021 fiscal year, in an
amount consistent with the aggregate amount of dividends paid in the Company’s
2020 fiscal year plus an additional amount equal to $0.01 per share in excess of
the aggregate amount paid in the Company’s 2020 fiscal year pursuant to the
foregoing clause (x) and (z) with respect to the Company’s 2022 fiscal year, in
an amount consistent with the aggregate amount of dividends paid in the
Company’s 2021 fiscal year plus an additional amount equal to $0.01 per share in
excess of the aggregate amount paid in the Company’s 2021 fiscal year pursuant
to the foregoing clause (y); provided that (i) the Company is in compliance with
the Leverage Ratio set forth in Section 10.9(a) (calculated as of the end of the
immediately preceding fiscal quarter for which the Company’s financial
statements were most recently delivered pursuant to Section 9.1(a) or (b)) on a
pro forma basis immediately after giving effect to such payment and the
incurrence of any Indebtedness incurred to make such payment and (ii)
immediately after giving effect to such payment, no Event of Default would
exist;

 

(f)        solely during the Covenant Relief Period, the Company may declare and
pay cash dividends to its stockholders and purchase, redeem or otherwise acquire
shares of its capital stock or warrants, rights or options to acquire any such
shares for cash; provided that (i) on a pro forma basis, immediately after
giving effect to such proposed action in this clause (f) and the incurrence of
any Indebtedness incurred to take any such proposed action in this clause (f)
the Leverage Ratio (calculated as of the end of the immediately preceding fiscal
quarter for which the Company’s financial statements were most recently
delivered pursuant to Section 9.1(a) or (b)) is less than or equal to 3.50 to
1.00 and (ii) immediately after giving effect to such proposed action in this
clause (f), no Event of Default would exist; and

 

(g)        solely following the termination of the Covenant Relief Period, the
Company may declare and pay cash dividends to its stockholders and purchase,
redeem or otherwise acquire shares of its capital stock or warrants, rights or
options to acquire any such shares for cash; provided that (i) the Company is in
compliance with the Leverage Ratio set forth in Section 10.9(a) (calculated as
of the end of the immediately preceding fiscal quarter for which the Company’s
financial statements were most recently delivered pursuant to Section 9.1(a) or
(b)) on a pro forma basis immediately after giving effect to such proposed
action in this clause (g) and the incurrence of any Indebtedness incurred to
take any such proposed action in this clause (g) and (ii) immediately after
giving effect to such proposed action in this clause (g), no Event of Default
would exist.

 



3

 

 

1.5       Section 10.9(a) of the Note Agreement is hereby amended and restated
in its entirety to read as follows:

 

(a)       Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the last day of each of its fiscal quarters
ending on and after December 31, 2019, of (i) (x) Consolidated Indebtedness
minus (y) the Liquidity Amount, in each case as of the last day of such fiscal
quarter to (ii) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending with the last day of such fiscal quarter, all calculated for the
Company and its Subsidiaries on a consolidated basis, to be greater than (A)
4.50 to 1.00 for the fiscal quarters ending December 31, 2019 and March 31,
2020, (B) 4.75 to 1.00 for the fiscal quarters ending June 30, 2020, September
30, 2020, December 31, 2020 and March 31, 2021, (C) 4.25 to 1.00 for the fiscal
quarter ending June 30, 2021, (D) 4.00 to 1.00 for the fiscal quarter ending
September 30, 2021, (E) 3.75 to 1.00 for the fiscal quarter ending December 31,
2021 and (F) 3.50 to 1.00 for the fiscal quarter ending March 31, 2022 and each
fiscal quarter ending thereafter; provided  that the Company may, on or after
January 1, 2022, by written notice to the holders of Notes (which notice may be
in a compliance certificate delivered pursuant to Section 9.1(c) with respect to
an applicable fiscal quarter) and not more than once during the term of this
Agreement, elect to increase the maximum Leverage Ratio to 4.00 to 1.00 for a
period of three consecutive fiscal quarters in connection with an acquisition
that involves the payment of consideration by the Company and/or its
Subsidiaries in excess of $75,000,000 occurring during the first of such three
fiscal quarters. For purposes of calculations under this Section 10.9(a),
Consolidated Indebtedness shall not include 75% of the principal amount of any
mandatorily convertible unsecured bonds, debentures, preferred stock or similar
instruments in a principal amount not to exceed $500,000,000 in the aggregate
during the term of this Agreement which are payable in no more than three years
(whether by redemption, call option or otherwise) solely in common stock or
other common equity interests.

 

For purposes of calculations under this Section 10.9(a), prior to the
consummation of the Bengal Acquisition (or during the period from the Amendment
No. 5 Effective Date until the date that is 90 days after the termination of the
Bengal Acquisition Agreement), Consolidated Indebtedness shall not include
Specified Senior Notes Indebtedness; provided that (a) the release of the
proceeds of the Specified Senior Note Indebtedness to the Company and its
Subsidiaries is contingent upon the consummation of the Bengal Acquisition and,
pending such release, such proceeds are held in escrow (and, if the Bengal
Acquisition Agreement is terminated prior to the consummation of the Bengal
Acquisition or if the Bengal Acquisition is otherwise not consummated by the
date specified in the Specified Senior Notes Indenture, such proceeds shall be
promptly applied to satisfy and discharge all obligations of the Company and its
Subsidiaries in respect of the Specified Senior Notes Indebtedness) or (b) the
Specified Senior Notes Indenture contains a “special mandatory redemption”
provision (or other similar provision) or otherwise permits the Specified Senior
Notes Indebtedness to be redeemed or prepaid if the Bengal Acquisition is not
consummated by the date specified in the Specified Senior Notes Indenture (and
if the Bengal Acquisition Agreement is terminated in accordance with its terms
prior to the consummation of the Bengal Acquisition or the Bengal Acquisition is
otherwise not consummated by the date specified in the Specified Senior Notes
Indenture, the Specified Senior Notes Indebtedness is so redeemed or prepaid
within 90 days of such termination or such specified date, as the case may be).

 

1.6       Section 23.3 of the Note Agreement is hereby amended by deleting the
word “All” contained in the beginning of the third paragraph thereof and
inserting “Except as otherwise provided herein, all” in lieu thereof.

 



4

 

 

1.7       The definition of “Consolidated EBITDA” contained in Schedule B to the
Note Agreement is hereby amended by amending and restating clause (vii) thereof
in its entirety to read as follows:

 

(vii) (A) cash fees, costs, expenses, premiums, penalties or other losses
incurred in connection with any acquisition, any asset sale or other
disposition, any recapitalization, any investment, any issuance of equity
interests by the Company or any issuance, incurrence or repayment of any
Indebtedness by the Company or its Subsidiaries, the amortization of any
deferred financing charges, and/or any refinancing transaction or modification
or amendment of any debt instrument (including any transaction undertaken but
not completed) and (B) non-recurring or unusual expenses, charges or losses in
an aggregate amount for clauses (A) and (B) not to exceed ten percent (10%) of
Consolidated EBITDA for any Reference Period (as calculated without giving
effect to the add-back of any item pursuant to this clause (vii)) (provided that
it is understood and agreed that, in connection with determining the amount of
non-recurring or unusual expenses, charges and losses (any such expenses,
charges and losses being referred to as “Specified Expenses” for purposes of
this clause (vii)) that may be added back to Consolidated EBITDA pursuant to
subclause (B) of this clause (vii), (1) for the Reference Period ending June 30,
2020, (x) the Specified Expenses actually incurred by the Company and its
Subsidiaries during the fiscal quarters of the Company ending September 30,
2019, December 31, 2019 and March 31, 2020 shall be added back to Consolidated
EBITDA and shall not be counted against the foregoing 10% limitation and (y) the
Specified Expenses actually incurred by the Company and its Subsidiaries during
the fiscal quarter of the Company ending June 30, 2020 shall be counted against,
and shall be subject to, the foregoing 10% limitation, (2) for the Reference
Period ending September 30, 2020, (x) the Specified Expenses actually incurred
by the Company and its Subsidiaries during the fiscal quarters of the Company
ending December 31, 2019 and March 31, 2020 shall be added back to Consolidated
EBITDA and shall not be counted against the foregoing 10% limitation and (y) the
Specified Expenses actually incurred by the Company and its Subsidiaries during
the fiscal quarters of the Company ending June 30, 2020 and September 30, 2020
shall be counted against, and shall be subject to, the foregoing 10% limitation
and (3) for the Reference Period ending December 31, 2020, (x) the Specified
Expenses actually incurred by the Company and its Subsidiaries during the fiscal
quarter of the Company ending March 31, 2020 shall be added back to Consolidated
EBITDA and shall not be counted against the foregoing 10% limitation and (y) the
Specified Expenses actually incurred by the Company and its Subsidiaries during
the fiscal quarters of the Company ending June 30, 2020, September 30, 2020 and
December 31, 2020 shall be counted against, and shall be subject to, the
foregoing 10% limitation)

 

1.8       Schedule B to the Note Agreement is hereby amended to amend and
restate or add, as applicable, the following definitions:

 

“Amendment No. 7” means that certain Amendment No. 7 to Private Shelf Agreement
dated as of May 19, 2020.

 

“Amendment No. 7 Effective Date” means the “Effective Date” as defined in
Amendment No. 7.

 

“Covenant Relief Period” means the period commencing on the Amendment No. 7
Effective Date and ending on January 1, 2022.

 

“Covenant Relief Period Fee” is defined in Section 9.10.

 

“Liquidity Amount” means, as of any date of determination, the lesser of (i) the
sum of (a) 100% of the unrestricted and unencumbered cash and cash equivalents
maintained by the Company and its Subsidiaries in the United States as of such
date, plus (b) 70% of the unrestricted and unencumbered cash and cash
equivalents maintained by the Company and its Subsidiaries outside of the United
States as of such date and (ii) $175,000,000; provided, however, that amounts
calculated under this definition shall exclude any amounts that would not be
considered “cash” or “cash equivalents” as recorded on the books of the Company
or the applicable Subsidiary.

 

“Rating Fee” is defined in Section 9.10.

 

“Ratio Leverage Fee” is defined in Section 9.10.

 



5

 

 

SECTION 2. Representations and Warranties. Each of the Company and each
Guarantor represents and warrants that (a) the execution and delivery of this
letter has been duly authorized by all requisite corporate action on behalf of
the Company and such Guarantor, this letter has been duly executed and delivered
by an authorized officer of the Company and such Guarantor, and the Company and
such Guarantor has obtained all authorizations, consents, and approvals
necessary for the execution, delivery and performance of this letter and such
authorizations, consents and approvals are in full force and effect, (b) each
representation and warranty set forth in Section 5 of the Note Agreement (after
giving effect to the amendments in Section 1) and the other Transaction
Documents is true and correct in all material respects as of the date of
execution and delivery of this letter by the Company and such Guarantor with the
same effect as if made on such date (except to the extent such representations
and warranties expressly refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date), (c) after giving
effect to the amendments in Section 1, no Event of Default or Default exists and
(d) concurrently with the effectiveness of this letter, each of the amendments
to Section 6.10(a), the definition of “Liquidity Amount” and the definition of
“Consolidated EBITDA” contained in the Primary Credit Facility that are
conditioned on amendments to the Note Agreement and the “LG Facility” will be
effective.

 

SECTION 3. Conditions to Effectiveness. The amendments described in Section 1
above shall become effective on the date (the “Effective Date”) when each of the
following conditions has been satisfied:

 

3.1       Documents. Each holder of a Note shall have received original
counterparts or, if reasonably satisfactory to the Required Holders, certified
or other copies of all of the following, each duly executed and delivered by the
party or parties thereto, in form and substance reasonably satisfactory to the
Required Holders, dated the date hereof unless otherwise indicated, and on the
date hereof in full force and effect:

 

(i)       counterparts of this letter executed by the Company, the Guarantors
and the Required Holders; and

 

(ii)       an Officer’s Certificate of the Company, in form and substance
reasonably satisfactory to the Required Holders, attaching a true and complete
copy of (a) an amendment No. 4 to the Third Amended and Restated Credit
Agreement, executed by the Company, the subsidiary borrowers party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, and the financial
institutions party thereto as lenders and (b) the amendment to the “LG Facility
Agreement” (as defined in the Company’s most recent filings with the SEC).

 

3.2       Amendment Fee. The Company shall have paid an amendment fee to each
holder of Notes equal to ten basis points of the aggregate outstanding principal
amount of Notes held by each such holder as of the Effective Date, which payment
shall be made in the same manner and to the same accounts as for payments of
interest pursuant to the Note Agreement.

 

3.3       Proceedings. All corporate and other proceedings taken or to be taken
in connection with the transactions contemplated by this letter shall be
reasonably satisfactory to Prudential, and Prudential shall have received all
such counterpart originals or certified or other copies of such documents as it
may reasonably request.

 



6

 

 

SECTION 4. Reference to and Effect on Note Agreement and Notes; Ratification of
Transaction Documents. Upon the effectiveness of the amendments in Section 1 of
this letter, each reference to the Note Agreement in any other Transaction
Document shall mean and be a reference to the Note Agreement, as modified by
this letter. Except as specifically set forth in Section 1 hereof, the Note
Agreement, the Notes and each other Transaction Document shall remain in full
force and effect and are hereby ratified and confirmed in all respects. Except
as specifically stated in this letter, the execution, delivery and effectiveness
of this letter shall not (a) amend the Note Agreement, any Note or any other
Transaction Document, (b) operate as a waiver of any right, power or remedy of
Prudential or any holder of the Notes, or (c) constitute a waiver of, or consent
to any departure from, any provision of the Note Agreement, any Note or any
other Transaction Document at any time. The execution, delivery and
effectiveness of this letter shall not be construed as a course of dealing or
other implication that Prudential or any holder of the Notes has agreed to or is
prepared to grant any consents or agree to any amendment to the Note Agreement
in the future, whether or not under similar circumstances.

 

SECTION 5. Reaffirmation. Each Guarantor hereby consents to the foregoing
amendments to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Guaranty
Agreement and each other Transaction Document, after giving effect to such
amendments. Each Guarantor hereby acknowledges that, notwithstanding the
foregoing amendments, the Guaranty Agreement and each other Transaction Document
remains in full force and effect and is hereby ratified and confirmed. Without
limiting the generality of the foregoing, each Guarantor agrees and confirms
that the Guaranty Agreement continues to guaranty the Guaranteed Obligations (as
defined in the Guaranty Agreement) arising under or in connection with the Note
Agreement, as amended by this letter agreement, or any of the Notes.

 

SECTION 6. Expenses. The Company hereby confirms its obligations under Section
16.1 of the Note Agreement in connection with the transactions hereby
contemplated, whether or not such transactions are consummated.

 

SECTION 7. Governing Law. THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

 

SECTION 8.  Counterparts; Section Titles. This letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
letter by facsimile or electronic transmission shall be effective as delivery of
a manually executed counterpart of this letter. The section titles contained in
this letter are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

[signature page follows]

 



7

 

 

  Very truly yours,       PGIM, INC.       By: /s/ Melody R. Cross     Vice
President       THE PRUDENTIAL INSURANCE   COMPANY   OF AMERICA       By: /s/
Melody R. Cross     Vice President       THE GIBRALTAR LIFE INSURANCE   CO.,
  LTD.       By: Prudential Investment Management Japan   Co., Ltd. (as
Investment Manager)       By: PGIM, Inc.   (as Sub-Adviser)       By: /s/ Melody
R. Cross     Vice President       PAR U HARTFORD LIFE &   ANNUITY   COMFORT
TRUST       By: Prudential Arizona Reinsurance Universal .   Company (as
Grantor)       By: PGIM, Inc.   (as Investment Manager)       By: /s/ Melody R.
Cross     Vice President

 

Amendment No. 7 to Private Shelf Agreement

 



 

 

 

  THE LINCOLN NATIONAL LIFE INSURANCE   COMPANY   FARMERS INSURANCE EXCHANGE  
MID CENTURY INSURANCE COMPANY   THE INDEPENDENT ORDER OF FORESTERS       By:
Prudential Private Placement Investors, L.P.   (as Investment Advisor)       By:
Prudential Private Placement Investors, Inc.   (as its General Partner)      
By: /s/ Melody R. Cross     Vice President

 

Amendment No. 7 to Private Shelf Agreement

 



 

 

 

The foregoing letter is
hereby accepted as of the
date first above written:

 

HILLENBRAND, INC.           By: /s/ Theodore S. Haddad, Jr.   Name: Theodore S.
Haddad, Jr.   Title: Vice President and Treasurer  

 

Amendment No. 7 to Private Shelf Agreement

 



 

 

 

BATESVILLE CASKET COMPANY, INC.   BATESVILLE MANUFACTURING, INC.   BATESVILLE
SERVICES, INC.           By: /s/ Theodore S. Haddad, Jr.   Name: Theodore S.
Haddad, Jr.   Title: Vice President and Treasurer           COPERION K-TRON
PITMAN, INC.   ROTEX GLOBAL, LLC   K-TRON INVESTMENT CO.   TERRASOURCE GLOBAL
CORPORATION   RED VALVE COMPANY, INC.           By: /s/ Theodore S. Haddad, Jr.
  Name: Theodore S. Haddad, Jr.   Title: Assistant Treasurer           COPERION
CORPORATION           By: /s/ Theodore S. Haddad, Jr.   Name: Theodore S.
Haddad, Jr.   Title: Vice President and Assistant Treasurer           PROCESS
EQUIPMENT GROUP, INC.           By: /s/ Theodore S. Haddad, Jr.   Name: Theodore
S. Haddad, Jr.   Title: Treasurer  

 

Amendment No. 7 to Private Shelf Agreement

 



 

